PER CURIAM.
Appellant, in 1960, recovered a final judgment covering a number of items, including periodic alimony. The appellee’s continuing duty to make periodic alimony payments ceased in 1965.
In 1980, the appellant sought a continuing writ of garnishment, pursuant to Section 61.12(2), Florida Statutes (1979). The trial court refused to issue a continuing writ of garnishment, and this appeal ensued. We affirm.
There did not appear to be any evidence of a current continuing order to make periodic alimony or support payments in the record before the trial court; to the contrary, the evidence indicated that all such periodic payment orders had ceased. We therefore find that the trial court was eminently correct in not permitting the appellant to secure the issuance of a continuing writ of garnishment directed to the judgment debtor’s employer. See and compare: Schwarz v. Waddell, 389 So.2d 210 (Fla. 4th DCA 1980).
Affirmed.